Nichols, Chief Justice.
Appellant was convicted of malice murder and was sentenced to life imprisonment.
His court-appointed counsel has requested permission to withdraw from the case. The request is supported by a brief which states that after conscientious review of the record and transcript, counsel finds the appeal wholly frivolous and that nothing contained therein would arguably support the appeal. Counsel has furnished his client a copy of the brief in order to allow appellant to raise any points he chooses to raise.
This court has carefully reviewed the record and transcript. The killing occurred in a restaurant before several eyewitnesses, and appellant’s only defense was insanity at the time of the commission of the act. The charge of the court was complete and was without error. The verdict and sentence were properly entered. Accordingly, counsel’s motion to withdraw is granted, and the appeal is dismissed. Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976) and Quarterman v. State, 244 Ga. 215 (1979).

Appeal dismissed.


All the Justices concur.